Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on March 8, 2022, the following has occurred: claim(s) 1 and 13-14 have been amended. Now, claim(s) 1-14 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaepplinger et al. (U.S. Patent Pre-Grant Publication No. 2017/0105698) in view of Shiraga (U.S. Patent Pre-Grant Publication No. 2020/0312464) in view of Kurita et al. (U.S. Patent Pre-Grant Publication No. 2019/0365356) in further view of Edwards et al. (U.S. Patent Pre-Grant Publication No. 2018/0261310).
As per independent claim 1, Kaepplinger discloses an apparatus for a hardware processor which: extracts medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information, the medical information being extracted on a basis of both a collection side condition of the information collection processing apparatus in which medical information to be collected is set and a provision side condition of the terminal apparatus in which medical information which can be provided is set, the provision side condition of the terminal apparatus being transferred to the information collection processing apparatus (See Paragraphs [0097]-[0101]: Operating conditions are extracted automatically from the images previously captured with the scanner in the facility, protocol parameters can then be computed and derived from the operating conditions, a number of scanners can be operated and the scanner is controlled via a scanner protocol, which the scanner protocol can be created or adapted so the images created with the scanner can be acquired in the same manner as the images previously acquired in the facility, the analysis unit can then compute the operating conditions from the captured image data and/or metadata, the operating conditions can be facility-specific, the protocols can be delivered to a scanner for its control, and the protocol parameters of the protocol can be determined from the image data information already captured in the facility that have been analyzed, which the Examiner is interpreting the extraction of information from previously captured images to encompass extracts medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information (See Paragraph [0080]: The image data information can be extracted from DICOM file, which the Examiner is interpreting to encompass medical information including a plurality of pieces of supplementary information.), the protocol parameters to encompass the collection side condition, the operating conditions to encompass the provision side condition, and the process to encompass the claimed portion.).
While Kaepplinger teaches the apparatus as described above, Kaepplinger may not explicitly teach an information storage which stores the medical information subjected to the treatment processing […].
Shiraga teaches an apparatus for an information storage which stores the medical information subjected to the treatment processing […] (See Paragraphs [0191]- [0192]: A process is described that after the extraction and editing steps that the extracted and edited feature data can be stored in a storage device, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger to include an information storage which stores the medical information subjected to the treatment processing as taught by Shiraga. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger with Shiraga with the motivation of improving medical information processing (See Technical Problem of Shiraga in Paragraph [0006]).
While Kaepplinger/Shiraga teaches the apparatus as described above, Kaepplinger/Shiraga may not explicitly teach that the hardware processor performs treatment processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the extracted medical information.
Kurita teaches an apparatus capable of hardware processor performs treatment processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the extracted medical information (See Paragraph [0084]: Various types of image processing processes can be performed which include deleting personal information from the image, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga to include image processing as taught by Kurita. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga with Kurita with the motivation of improving device information communication (See Background of Kurita in Paragraph [0003]).
While Kaepplinger/Shiraga/Kurita teaches the apparatus as described above, Kaepplinger/Shiraga/Kurita may not explicitly teach […] wherein: the collection side condition is a medical information which can be provided; and the provision side condition is a medical information which is requested to be provided.
Edwards teaches an apparatus wherein: the collection side condition is a medical information which can be provided (See Paragraphs [0274]-[0275]: Heart rate, blood pressure, weight, and activity is entered into a patient system, and the data collection module stores the data in a patient record in database, which the Examiner is interpreting to encompass the claimed portion as the data collected by the data collection module is available to both the provider and patient.); and the provision side condition is a medical information which is requested to be provided (See Paragraph [0293]: A user may request information about a patient that can possess different criteria and can apply different weights to the elements of the information, which the Examiner is interpreting the patient surgery status to encompass medical information that is requested as the information is requested to be provided for a certain situation.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga/Kurita to include the collection side condition is a medical information which can be provided; and the provision side condition is a medical information which is requested to be provided as taught by Edwards to identify criteria for the information. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga/Kurita with Edwards with the motivation of improving patient outcomes (See Background of the Invention of Edwards in Paragraph [0011]).
As per claim 2, Kaepplinger/Shiraga/Kurita/Edwards teaches the apparatus of claim 1 as described above. Kaepplinger further teaches wherein the medical information to be stored in the information storage includes image data (See Paragraph [0077]: The image data information involves the image data and meta information that is stored with the image data, and can be stored in image databases.).
As per claim 3, Kaepplinger/Shiraga/Kurita/Edwards teaches the apparatus of claim 1 as described above. Kaepplinger/Shiraga may not explicitly teach wherein the hardware processor deletes the supplementary information including personal information.
Kurita teaches an apparatus wherein the hardware processor deletes the supplementary information including personal information (See Paragraph [0084]: Various types of image processing processes can be performed which include deleting personal information from the image, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga to include deleting personal information as taught by Kurita. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga with Kurita with the motivation of improving device information communication (See Background of Kurita in Paragraph [0003]).
As per claim 4, Kaepplinger/Shiraga/Kurita/Edwards teaches the apparatus of claim 1 as described above. Kaepplinger may not explicitly teach wherein the hardware processor associates respective pieces of the medical information regarding a same patient with each other.
Shiraga teaches an apparatus wherein the hardware processor associates respective pieces of the medical information regarding a same patient with each other (See Paragraph [0200]: Patient attributes can be identified from patient information which can be used to group patients together.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger to include the hardware processor associates respective pieces of the medical information regarding a same patient with each other as taught by Shiraga. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger with Shiraga with the motivation of improving medical information processing (See Technical Problem of Shiraga in Paragraph [0006]).
As per claim 6, Kaepplinger/Shiraga/Kurita/Edwards teaches the apparatus of claims 1-2 as described above. Kaepplinger/Shiraga may not explicitly teach wherein the hardware processor reduces the image data.
Kurita teaches an apparatus wherein the hardware processor reduces the image data (See Paragraph [0086]: The image processing processes can enlarge or reduce image data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga to include image reduction as taught by Kurita. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga with Kurita with the motivation of improving device information communication (See Background of Kurita in Paragraph [0003]).
As per claim 11, Kaepplinger/Shiraga/Kurita/Edwards teaches the apparatus of claim 1 as described above. Kaepplinger may not explicitly teach wherein the hardware processor selects and extracts only desired medical information.
Shiraga teaches an apparatus wherein the hardware processor selects and extracts only desired medical information (See Paragraphs [0171]- [0173]: The feature data that is extracted is a specified type that has been set, which the Examiner is interpreting to encompass a set specified type to encompass desired medical information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger to include the hardware processor selects and extracts only desired medical information as taught by Shiraga. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger with Shiraga with the motivation of improving medical information processing (See Technical Problem of Shiraga in Paragraph [0006]).
As per claim 12, Kaepplinger/Shiraga/Kurita/Edwards teaches the apparatus of claim 1 as described above. Kaepplinger may not explicitly teach wherein, in a case where the medical information is image data, the desired medical information is favorable data in which there is no defect in a photographing condition and positioning upon acquisition of image data.
Shiraga teaches an apparatus wherein, in a case where the medical information is image data, the desired medical information is favorable data in which there is no defect in a photographing condition and positioning upon acquisition of image data (See Paragraph [0067]: The medical controller causes the image data included in the currently acquired surgery data to be output from the data output devices according to a user instruction, which the Examiner is interpreting to encompass the user instruction to encompass selecting an ideal photograph condition and positioning.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger to include a case where the medical information is image data, the desired medical information is favorable data in which there is no defect in a photographing condition and positioning upon acquisition of image data as taught by Shiraga. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger with Shiraga with the motivation of improving medical information processing (See Technical Problem of Shiraga in Paragraph [0006]).
As per independent claim 13, Kaepplinger teaches an information collection processing method comprising: extracting medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information, the medical information being extracted on a basis of both a collection side condition of the information collection processing apparatus in which medical information to be collected is set and a provision side condition of the terminal apparatus in which medical information which can be provided is set, the provision side condition of the terminal apparatus being transferred to the information collection processing apparatus (See Paragraphs [0097]-[0101]: Operating conditions are extracted automatically from the images previously captured with the scanner in the facility, protocol parameters can then be computed and derived from the operating conditions, a number of scanners can be operated and the scanner is controlled via a scanner protocol, which the scanner protocol can be created or adapted so the images created with the scanner can be acquired in the same manner as the images previously acquired in the facility, the analysis unit can then compute the operating conditions from the captured image data and/or metadata, the operating conditions can be facility-specific, the protocols can be delivered to a scanner for its control, and the protocol parameters of the protocol can be determined from the image data information already captured in the facility that have been analyzed, which the Examiner is interpreting the extraction of information from previously captured images to encompass extracts medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information (See Paragraph [0080]: The image data information can be extracted from DICOM file, which the Examiner is interpreting to encompass medical information including a plurality of pieces of supplementary information.), the protocol parameters to encompass the collection side condition, the operating conditions to encompass the provision side condition, and the process to encompass the claimed portion.).
While Kaepplinger teaches the method as described above, Kaepplinger may not explicitly teach storing the medical information subjected to the treatment processing […].
Shiraga teaches a method for storing the medical information subjected to the treatment processing […] (See Paragraphs [0191]- [0192]: A process is described that after the extraction and editing steps that the extracted and edited feature data can be stored in a storage device, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Kaepplinger to include storing the medical information subjected to the treatment processing as taught by Shiraga. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger with Shiraga with the motivation of improving medical information processing (See Technical Problem of Shiraga in Paragraph [0006]).
 While Kaepplinger/Shiraga teaches the method as described above, Kaepplinger/Shiraga may not explicitly teach performing treatment processing including processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the medical information extracted in the information extraction.
Kurita teaches a method for performing treatment processing including processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the medical information extracted in the information extraction (See Paragraph [0084]: Various types of image processing processes can be performed which include deleting personal information from the image, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Kaepplinger/Shiraga to include image processing as taught by Kurita. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga with Kurita with the motivation of improving device information communication (See Background of Kurita in Paragraph [0003]).
While Kaepplinger/Shiraga/Kurita teaches the method as described above, Kaepplinger/Shiraga/Kurita may not explicitly teach […] wherein: the collection side condition is a medical information which can be provided; and the provision side condition is a medical information which is requested to be provided.
Edwards teaches a method wherein: the collection side condition is a medical information which can be provided (See Paragraphs [0274]-[0275]: Heart rate, blood pressure, weight, and activity is entered into a patient system, and the data collection module stores the data in a patient record in database, which the Examiner is interpreting to encompass the claimed portion as the data collected by the data collection module is available to both the provider and patient.); and the provision side condition is a medical information which is requested to be provided (See Paragraph [0293]: A user may request information about a patient that can possess different criteria and can apply different weights to the elements of the information, which the Examiner is interpreting the patient surgery status to encompass medical information that is requested as the information is requested to be provided for a certain situation.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Kaepplinger/Shiraga/Kurita to include the collection side condition is a medical information which can be provided; and the provision side condition is a medical information which is requested to be provided as taught by Edwards to identify criteria for the information. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga/Kurita with Edwards with the motivation of improving patient outcomes (See Background of the Invention of Edwards in Paragraph [0011]).
As per independent claim 14, Kaepplinger teaches a non-transitory computer-readable recording medium storing a program causing a computer of an information collection processing apparatus which collects medical information to implement: an information extraction function of extracting the medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information, the medical information being extracted on a basis of both a collection side condition of the information collection processing apparatus in which medical information to be collected is set and a provision side condition of the terminal apparatus in which medical information which can be provided is set, the provision side condition of the terminal apparatus being transferred to the information collection processing apparatus (See Paragraphs [0097]-[0101]: Operating conditions are extracted automatically from the images previously captured with the scanner in the facility, protocol parameters can then be computed and derived from the operating conditions, a number of scanners can be operated and the scanner is controlled via a scanner protocol, which the scanner protocol can be created or adapted so the images created with the scanner can be acquired in the same manner as the images previously acquired in the facility, the analysis unit can then compute the operating conditions from the captured image data and/or metadata, the operating conditions can be facility-specific, the protocols can be delivered to a scanner for its control, and the protocol parameters of the protocol can be determined from the image data information already captured in the facility that have been analyzed, which the Examiner is interpreting the extraction of information from previously captured images to encompass extracts medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information (See Paragraph [0080]: The image data information can be extracted from DICOM file, which the Examiner is interpreting to encompass medical information including a plurality of pieces of supplementary information.), the protocol parameters to encompass the collection side condition, the operating conditions to encompass the provision side condition, and the process to encompass the claimed portion.).
While Kaepplinger teaches the computer-readable medium as described above, Kaepplinger may not explicitly teach an information storage function of storing the medical information subjected to the treatment processing […].
 Shiraga teaches a computer-readable medium of an information storage function of storing the medical information subjected to the treatment processing […] (See Paragraphs [0191]- [0192]: A process is described that after the extraction and editing steps that the extracted and edited feature data can be stored in a storage device, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer¬ readable medium of Kaepplinger to include an information storage function of storing the medical information subjected to the treatment processing as taught by Shiraga. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger with Shiraga with the motivation of improving medical information processing (See Technical Problem of Shiraga in Paragraph [0006]).
While Kaepplinger/Shiraga teaches the computer-readable medium as described above, Kaepplinger/Shiraga may not explicitly teach an information processing function of performing treatment processing including processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the medical information extracted by the information extraction function.
Kurita teaches a computer-readable medium comprising: an information processing function of performing treatment processing including processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the medical information extracted by the information extraction function (See Paragraph [0084]: Various types of image processing processes can be performed which include deleting personal information from the image, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Kaepplinger/Shiraga to include image processing as taught by Kurita. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga with Kurita with the motivation of improving device information communication (See Background of Kurita in Paragraph [0003]).
While Kaepplinger/Shiraga/Kurita teaches the computer-readable medium as described above, Kaepplinger/Shiraga/Kurita may not explicitly teach […] wherein: the collection side condition is a medical information which can be provided; and the provision side condition is a medical information which is requested to be provided.
Edwards teaches a computer-readable medium wherein: the collection side condition is a medical information which can be provided (See Paragraphs [0274]-[0275]: Heart rate, blood pressure, weight, and activity is entered into a patient system, and the data collection module stores the data in a patient record in database, which the Examiner is interpreting to encompass the claimed portion as the data collected by the data collection module is available to both the provider and patient.); and the provision side condition is a medical information which is requested to be provided (See Paragraph [0293]: A user may request information about a patient that can possess different criteria and can apply different weights to the elements of the information, which the Examiner is interpreting the patient surgery status to encompass medical information that is requested as the information is requested to be provided for a certain situation.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Kaepplinger/Shiraga/Kurita to include the collection side condition is a medical information which can be provided; and the provision side condition is a medical information which is requested to be provided as taught by Edwards to identify criteria for the information. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga/Kurita with Edwards with the motivation of improving patient outcomes (See Background of the Invention of Edwards in Paragraph [0011]).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaepplinger et al. (U.S. Patent Pre-Grant Publication No. 2017/0105698) in view of Shiraga (U.S. Patent Pre-Grant Publication No. 2020/0312464) in view of Kurita et al. (U.S. Patent Pre-Grant Publication No. 2019/0365356) in view of Edwards et al. (U.S. Patent Pre-Grant Publication No. 2018/0261310) further view of Wang et al. (U.S. Patent Pre¬ Grant Publication No. 2017/0309061).
As per claim 5, Kaepplinger/Shiraga/Kurita/Edwards teaches the apparatus of claim 1 as described above. Kaepplinger/Shiraga/Kurita/Edwards may not explicitly teach wherein the hardware processor converts medical information of a provider into an irreversible characteristic amount through learning within a facility on an information provision side.
Wang teaches an apparatus wherein the hardware processor converts medical information of a provider into an irreversible characteristic amount through learning within a facility on an information provision side (See Paragraph [0061]: The communication module can communicate between the remote processing device and the network, the transmitted information can be encoded according to known methods.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga/Kurita/Edwards to include transmission encoding as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga/Kurita/Edwards with Wang with the motivation of improving image display (See Background of Wang in Paragraph [0004]).
As per claim 7, Kaepplinger/Shiraga/Kurita/Edwards teaches the apparatus of claims 1-2 and 6 as described above. Kaepplinger/Shiraga/Kurita/Edwards may not explicitly teach wherein the hardware processor determines whether or not to reduce the image data and a reduction rate in accordance with an image characteristic of the image data.
Wang teaches an apparatus wherein the hardware processor determines whether or not to reduce the image data and a reduction rate in accordance with an image characteristic of the image data (See Paragraph [0106]: The image data will be reduce if the hardware configuration of the local processing device is relatively low and the image is too large, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga/Kurita/Edwards to include determining reduction rate as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga/Kurita/Edwards with Wang with the motivation of improving image display (See Background of Wang in Paragraph [0004]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaepplinger et al. (U.S. Patent Pre-Grant Publication No. 2017/0105698) in view of Shiraga (U.S. Patent Pre-Grant Publication No. 2020/0312464) in view of Kurita et al. (U.S. Patent Pre-Grant Publication No. 2019/0365356) in view of Edwards et al. (U.S. Patent Pre-Grant Publication No. 2018/0261310) in view of Wang et al. (U.S. Patent Pre- Grant Publication No. 2017/0309061) in further view of Reicher et al. (U.S. Patent Pre- Grant Publication No. 2016/0364526).
As per claim 8, Kaepplinger/Shiraga/Kurita/Edwards teaches the apparatus of claims 1-2 and 6, and Kaepplinger/Shiraga/Kurita/Edwards/Wang teaches the apparatus of claim 7 as described above. Kaepplinger/Shiraga/Kurita/Edwards/Wang may not explicitly teach wherein the image characteristic is determined on a basis of lesion information.
Reicher teaches an apparatus wherein the image characteristic is determined on a basis of lesion information (See Paragraph [0050]: The diagnostic information of the image can be classified as lesion and the lesion information can be utilized during the process.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga/Kurita/Edwards/Wang to include lesion information as taught by Reicher. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga/Kurita/Edwards/Wang with Reicher with the motivation of improving speed and accuracy of medical image review (See Background of Reicher in Paragraph [0004]).
Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaepplinger et al. (U.S. Patent Pre-Grant Publication No. 2017/0105698) in view of Shiraga (U.S. Patent Pre-Grant Publication No. 2020/0312464) in view of Kurita et al. (U.S. Patent Pre-Grant Publication No. 2019/0365356) in view of Edwards et al. (U.S. Patent Pre-Grant Publication No. 2018/0261310) in further view of Reicher et al. (U.S. Patent Pre- Grant Publication No. 2016/0364526).
As per claim 9, Kaepplinger/Shiraga/Kurita/Edwards teaches the apparatus of claim 1 as described above. Kaepplinger/Shiraga/Kurita/Edwards may not explicitly teach wherein the hardware processor cuts out only data regarding a lesion position specified in accordance with lesion information, and when only the data regarding the lesion position is cut out by the hardware processor, the information storage stores the data regarding the lesion position.
 Reicher teaches an apparatus wherein the hardware processor cuts out only data regarding a lesion position specified in accordance with lesion information, and when only the data regarding the lesion position is cut out by the hardware processor, the information storage stores the data regarding the lesion position (See Paragraph [0071]: The learning engine may be configured to determine the volume of a lesion and can automatically determine and display a reconstruction imaging plane that best shows a particular measurement, such as the maximum diameter of a volumetric lesion, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga/Kurita/Edwards to include lesion information as an image determination factor as taught by Reicher to specify the apparatus of Shiraga/Kurita's extraction unit. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga/Kurita/Edwards with Reicher with the motivation of improving speed and accuracy of medical image review (See Background of Reicher in Paragraph [0004]).
As per claim 10, Kaepplinger/Shiraga/Kurita/Edwards teaches the apparatus of claim 1 as described above. Kaepplinger/Shiraga/Kurita/Edwards may not explicitly teach wherein the hardware processor performs treatment processing with reference to lesion information acquired from a diagnosis result by a doctor or a result obtained in a computer-aided diagnosis system.
Reicher teaches an apparatus wherein the hardware processor performs treatment processing with reference to lesion information acquired from a diagnosis result by a doctor or a result obtained in a computer-aided diagnosis system (See Paragraph [0148]: The learning engine obtains lesion information from an image that is acquired by a computer-aided diagnosis system.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga/Kurita/Edwards to include lesion information as taught by Reicher to specify the apparatus of Shiraga/Kurita's extraction unit. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga/Kurita/Edwards with Reicher with the motivation of improving speed and accuracy of medical image review (See Background of Reicher in Paragraph [0004]).

Response to Arguments
In the Remarks filed on March 8, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) that the combination of Kaepplinger/Shiraga/Kurita does not teach or suggest "the collection side condition is a medical information which can be provided; and the provision side condition is a medical information which is requested to be provided," as claimed in amended claim 1, and that Wang and Reicher do not cure the deficiencies of Kaepplinger/Shiraga/Kurita in the dependent claims either.
In response to argument (1), the Examiner acknowledges that the newly amended claimed portion would overcome the rejection that utilizes Kaepplinger/Shiraga/Kurita. The Examiner has supplemented the rejection of Kaepplinger/Shiraga/Kurita with Edwards et al. (U.S. Patent Pre-Grant Publication No. 2018/0261310) to meet the newly amended claimed portions as rejected above. The Examiner is interpreting Edwards to be utilized with Kaepplinger/Shiraga/Kurita to identify information as different criteria based on the use of the information. Edwards discloses in Paragraphs [0274]-[0275] that a patient’s heart rate, blood pressure, weight, and activity is entered into a patient system, and the data collection module stores the data in a patient record in database, which the Examiner is interpreting to encompass the claimed portion as the data collected by the data collection module is available to both the provider and patient, in a Paragraph [0293] that a user may request information about a patient that can possess different criteria and can apply different weights to the elements of the information, which the Examiner is interpreting the patient surgery status to encompass medical information that is requested as the information is requested to be provided for a certain situation. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rice et al. (U.S. Patent Publication No. 9,223,932), describes a method for acquiring medical image data related to the subject with the mobile wireless communication imaging device, Maresh et al. (U.S. Patent Publication No. 8,090,596), describes method and system for transferring, modifying and converting medical files to be transferred from one medical facility to another, and Vizza et al. ("GIDAC: a prototype for bioimages annotation and clinical data integration"), describes management of clinical records and diagnostic images to correlate biological and diagnostic data with the medical history of a patient to identify the correct diagnosis.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626